Exhibit 10(f)

Westar Energy, Inc.
Non-Employee Director Compensation Program
Effective January 1, 2016
 Item
Amount
Board Fees
 
Annual Retainer
$70,000
Meeting Fees
None
Committee Fees
 
Audit
 
Chair Retainer
$20,000
Member Retainer
$10,000
Meeting Fees
None
Compensation
 
Chair Retainer
$16,500
Member Retainer
$8,000
Meeting Fees
None
Nominating & Governance
 
Chair Retainer
$13,500
Member Retainer
$6,000
Meeting Fees
None
Finance
 
Chair Retainer
$13,500
Member Retainer
$6,000
Meeting Fees
None
Annual Stock Award
$85,000
Additional Non-Executive Chair
$100,000 ($40,000 cash)
                     ($60,000 stock)



Stock awards are issued pursuant to the Westar Energy, Inc. Long Term Incentive
and Share Award Plan, as amended from time to time.
A non-employee director may elect to have all or a portion of any cash fees paid
in stock rather than cash in accordance with the Westar Energy, Inc. Long Term
Incentive and Share Award Plan, as amended from time to time.
A non-employee director may elect to defer payment of cash fees or stock in
accordance with the provisions of the Non-Employee Director Deferred
Compensation Plan.
A non-employee director is entitled to be reimbursed for (i) travel and other
out-of-pocket expenses incidental to attending meetings and (ii) reasonable
expenses relating to ongoing director education.
Westar Energy, Inc. provides liability insurance to its directors under its
directors and officers insurance policies.


